Case 1:15-cv-07005-RMB-MJS Document 216 Filed 09/16/21 Page 1 of 4 PageID: 1887



 NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

 MARTIN LUTHER ROGERS,              :
                                    :       Civ. No. 15-7005 (RMB-MJS)
                    Plaintiff       :
                                    :
             v.                     :            OPINION
                                    :
 NJDOC, et al.,                     :
                                    :
                    Defendants      :

 BUMB, United States District Judge

 I.    INTRODUCTION

       On July 12, 2021, this Court dismissed the claims in the

 amended complaint against the newly added defendants, Lisa Renee

 Mills,   Judith    Bender   and   Monica    Tsakiris,     without   prejudice

 because Plaintiff failed to timely effect service upon them under

 Federal Rule of Civil Procedure 4(m) after the amended complaint

 was filed on March 23, 2018. (Order, Dkt. No. 215.) The Court also

 ordered Plaintiff to show cause why the Court should not dismiss

 the claims against these defendants, the only defendants remaining

 in this action, with prejudice for failure to prosecute under

 Federal Rule of Civil Procedure 41(b). Plaintiff failed to respond

 to the order to show cause.

 II.   DISCUSSION

       Prior to dismissing claims with prejudice for failure to

 prosecute, the Court must consider several factors described by
Case 1:15-cv-07005-RMB-MJS Document 216 Filed 09/16/21 Page 2 of 4 PageID: 1888



 the Third Circuit Court of Appeals in Poulis v. State Farm Fire &

 Cas. Co., 747 F.2d 863 (3d Cir. 1984). First, the Court must

 consider the party’s personal responsibility. Plaintiff attempted

 to pursue his claims against the unserved defendants but was

 ultimately unable to locate them after several years. Plaintiff

 then failed to respond to the Court’s order to show cause why the

 claims should not be dismissed with prejudice. Therefore, this

 factor weighs in favor of dismissal because Plaintiff appears to

 have exhausted his attempts to locate the defendants and did not

 respond to the show cause order.

       Second, there is prejudice to the defense of the unserved

 defendants because they were not provided notice of this lawsuit

 within the two-year statute of limitations period, and they still

 have not received notice of the claims six years after their

 alleged misconduct, a period of time that prejudices their defenses

 because memories fade and evidence may no longer be accessible.

 This factor favors dismissal with prejudice.

       The third and fourth factors, history of dilatoriness and

 willfulness, do not weigh in favor of dismissal because Plaintiff

 has   pursued   his   claims   but   has   been   unable   to    locate   these

 defendants, who no longer worked or lived at their last known

 addresses.

       The    fifth    factor   is    the   effectiveness    of    alternative

 sanctions. At this stage, where Plaintiff has not demonstrated any

                                        2
Case 1:15-cv-07005-RMB-MJS Document 216 Filed 09/16/21 Page 3 of 4 PageID: 1889



 recent attempts to locate these defendants, there is no real

 alternative sanction that is fair to the unserved defendants but

 dismissal with prejudice.

       The final factor for dismissal with prejudice for failure to

 prosecute is meritoriousness of the claims. The Court notes summary

 judgment    was     granted   to    all   defendants      who   were   served    and

 litigated    their        claims    in    this    matter.      The   Court    cannot

 conclusively      determine        whether      the   claims    against      unserved

 defendants have merit, but the claims are similar to those that

 were dismissed on the merits against the other medical defendants.

 In balancing these factors, the Court finds that dismissal with

 prejudice of the unserved defendants is warranted, primarily due

 to   the   length    of    time    that   has    passed   without    locating    and

 effecting service on the defendants.

 III. CONCLUSION

       For the reasons discussed above, the Court will dismiss the

 claims against Defendants Lisa Renee Mills, Judith Bender and

 Monica Tsakiris with prejudice for failure to prosecute under

 Federal Rule of Civil Procedure 41(b)



 An appropriate Order follows.




                                            3
Case 1:15-cv-07005-RMB-MJS Document 216 Filed 09/16/21 Page 4 of 4 PageID: 1890



 Dated:   September 16, 2021



                                    s/Renée Marie Bumb
                                    RENÉE MARIE BUMB
                                    United States District Judge




                                       4
